Citation Nr: 0718448	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to March 
1960, and also had Reserve service from March 1960 to July 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a bilateral 
knee condition and service connection for a back condition, 
claimed as secondary to a bilateral knee condition.  

In a June 2005 Decision Review Officer decision, the RO 
granted service connection for arthritis of the right knee 
and assigned 10 percent evaluation, effective July 10, 2003.  
The veteran did not subsequently express disagreement with 
the disability rating or effective date assigned in that 
decision.  Thus, this matter has been resolved by a grant of 
the benefit sought, and the issue is not presently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a left knee 
and a back condition, claimed as secondary to a service-
connected right knee condition.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In regards to the veteran's left knee disability, service 
medical records note that the veteran injured both knees 
during an inservice accident.  A September 1959 service 
medical record notes that the veteran suffered an abrasion to 
his left knee after he fell off a "tug."  A January 1960 
radiographic report states that the veteran's knees were 
injured one month ago, and he still endures trouble with his 
knees.  X-rays taken in January 1960 noted no significant 
abnormalities; however, post service treatment records 
reflect severe degenerative joint disease and mild internal 
degeneration involving the posterior horn of the medial 
meniscus of the left knee.  An October 2003 private medical 
statement suggests the veteran's current left knee condition 
is attributable to his inservice injury.

Given the veteran's contentions regarding his left knee 
symptoms shortly after service, and the medical evidence 
suggesting a current left knee disability, the Board finds 
that an examination is necessary prior to final appellate 
review.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a low back condition, claimed as 
secondary to his service-connected right knee condition.  The 
veteran's post service treatment records have documented him 
as having a diagnosis of lumbar degenerative disc disease 
with x-rays showing anterior spur formation on the bodies of 
L3, L4, and L5, compatible with mild lumbar spondylosis.  
However, the evidence of record does not include a medical 
opinion commenting as to whether it is at least as likely as 
not that his low back disability was caused or aggravated by 
his service-connected right knee condition.  Therefore, the 
Board finds that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Afford the veteran an examination to 
determine the nature and likely etiology 
of the back and left knee disabilities.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examinations.  All studies or tests 
deemed necessary by the examiner should 
be performed.  The examiner should also 
conduct a thorough examination of the 
veteran's back and left knee, and provide 
a diagnosis for any pathology found.  As 
to any disability found on examination, 
the examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service.  The examiner also 
should provide an opinion as to whether 
it is at least as likely as not that the 
back and left knee disabilities were 
caused or aggravated (i.e. increased in 
disability) by the veteran's service-
connected right knee condition.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



